Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141836                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  DONNA PITTS,                                                                                            Mary Beth Kelly
           Plaintiff-Appellant,                                                                           Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 141836
                                                                   COA: 296696
                                                                   Wayne CC: 09-012440-NH
  KARMANOS CANCER CENTER,
          Defendant-Appellee,

  and

  CYNTHIA SCOTT,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 20, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2011                        _________________________________________
           d0516                                                              Clerk